

116 S2830 IS: GI Bill Planning Act of 2019
U.S. Senate
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2830IN THE SENATE OF THE UNITED STATESNovember 12, 2019Ms. Rosen (for herself and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend the period under which an election must be made
			 for entitlement to educational assistance under the All-Volunteer
			 Educational Assistance Program of the Department of Veterans Affairs, to
			 phase out the use of such program, and for other purposes.
	
 1.Short titleThis Act may be cited as the GI Bill Planning Act of 2019. 2.Period for election to receive benefits under All-Volunteer Educational Assistance Program of Department of Veterans Affairs (a)In generalSection 3011 of title 38, United States Code, is amended—
 (1)in subsection (c)(1), by striking Any such election shall be made at the time the individual initially enters on active duty as a member of the Armed Forces and inserting Any such election shall be made during the 90-day period beginning on the day that is 180 days after the date on which the individual initially enters initial training; and
 (2)in subsection (b)(1), by striking that such individual is entitled to such pay and inserting that begin after the date that is 270 days after the date on which the individual initially enters initial training.
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act.
 3.Phase out of All-Volunteer Educational Assistance Program of Department of Veterans AffairsSubsection (a)(1)(A) of section 3011 of title 38, United States Code, as amended by section 2, is further amended by striking after June 30, 1985 and inserting during the period beginning July 1, 1985, and ending September 30, 2029.
		4.Modification of Department of Veterans Affairs requirements for in-State tuition
 (a)In generalSection 3679(c) of title 38, United States Code, is amended— (1)in paragraph (2)(A), by striking less than three years before the date of enrollment in the course concerned; and
 (2)in paragraph (4)— (A)by striking It shall and inserting (A) It shall; and
 (B)by adding at the end the following new subparagraph:  (B)To the extent feasible, the Secretary shall make publicly available on the Internet website of the Department a database explaining any requirements described in subparagraph (A) that are established by a public institution of higher learning for an individual to be charged tuition and fees at a rate that is equal to or less than the rate the institution charges for tuition and fees for residents of the State in which the institution is located. The Secretary shall disapprove a course of education provided by such an institution that does not provide the Secretary—
 (i)an initial explanation of such requirements; and (ii)not later than 90 days after the date on which any such requirements change, the updated requirements..
 (b)ApplicationThe amendments made by this section shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2020.